If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


WELLS FARGO BANK NA,                                              UNPUBLISHED
                                                                  July 23, 2020
              Plaintiff/Counterdefendant-Appellee,

v                                                                 No. 348033
                                                                  Ingham Circuit Court
VICKY RICHTER ENTERPRISES, doing business                         LC No. 17-000547-CB
as GUIDO’S PREMIUM PIZZA, INC., and STEVE
POLLARD,

              Defendants/Counterplaintiffs-
              Appellants.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.




                                                           /s/ Douglas B. Shapiro




                                              -1-